DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8 and 10 are pending.  Applicant’s previous election of the following species still applies.  Upon further consideration, the first election of species requirement (item “(1)” on page 2 of the restriction of 07/28/21) is withdrawn.  No claims are currently withdrawn.

    PNG
    media_image1.png
    270
    797
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 01/13/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Willinger et al. (U.S. 2006/0159923, hereinafter Becker) in view of Wu et al. (U.S. 2017/0198116, citations below correspond to the PGPub document but all the cited portions below are also supported by Wu’s priority document which has a filing date of 09/24/14, prior to the present Application) in view of Fujimoto et al. (U.S. 2013/0143035) in view of Saito et al. (U.S. 2007/0051274).
Regarding claims 8 and 10, Becker teaches a silica sol (see abstract, [0035]-[0038]) modified with organic groups to impart epoxy and hydroxyl groups (e.g., via Applicant’s elected glycidoxypropyltrimethoxysilane, [0040], [0060]) which modified sol particles are then mixed with an isocyanate compound (see abstract) such as isocyanatopropyltriethoxysilane blocked with 3,5 dimethylpyrazol (Applicant’s elected species of formula 2 in [0075], [0081]).  
Becker does not disclose Applicant’s surfactant however Becker does seek the sol to be dispersible ([0039]).
Wu is also directed to silica sols ([0049]) and teaches that such particles may be surface modified ([0051]) with a combination of glycidoxypropyltrimethoxysilane ([0058]) and carboxylic acid functional polyethylene oxide compounds (e.g., CH3O(CH2CH2O)2CH2COOH, [0060]) and/or compounds with acid and long chain hydrocarbon groups (e.g., lauryl groups, [0061]-[0064]) to make the sol particles (after surface modification) stable as a dispersion ([0054]).  Thus, it would have been obvious to have used a combination of glycidoxypropyltrimethoxysilane (taught by both Becker and Wu) and a carboxylic acid functional polyethylene oxide compounds (e.g., CH3O(CH2CH2O)2CH2COOH) taught by Wu as the surface modifying compounds for the silica sol in Becker because Wu teaches that such a combination of surface modifying compounds may render the sol more stable as a dispersion.
The above CH3O(CH2CH2O)2CH2COOH falls within the claimed formula 1 (with an overlapping number of carbon atoms for the claimed R1 group) but does not correspond to Applicant’s elected species.
However, Fujimoto is also directed to a metal oxide sol that is surface modified with a combination of glycidoxypropyltrimethoxysilane and carboxylic acid functional polyethylene oxide compounds and teaches that polyoxyethylene lauryl ether acetic acid (the same as the 
Glycidoxypropyltrimethoxysilane as discussed above corresponds to Applicant’s elected species of the silane coupling agent and the polyoxyethylene lauryl ether acetic acid surfactant discussed above corresponds to Applicant’s elected species of surfactant except that the number of oxyethylene repeating units is not disclosed (Applicant’s elected species has 4 such repeating units).  However, the number of repeating units of oxyethylene (CH2CH2O) disclosed by Wu in modified Becker (i.e., 2, (CH2CH2O)2) is considered to render obvious the elected number (4) because the number of such repeating units in a compound is considered prima facie obvious as structural homologues (see below, emphasis added).
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group
In addition to Applicant’s elected number of oxyethylene repeating units being prima facie obvious in view of the case law cited above, the number of oxyethylene repeating units would have additionally and alternatively been obvious in view of Saito.  That is, Saito is also directed to modifying metal oxides (i.e., silane condensation products) with an acid functional surfactant having polyoxyethylene repeating units as a linking group between a long chain alkyl group (e.g., C12H25 as R15, corresponding to lauryl) and a carboxylic acid group (when M is H) and teaches that a suitable number of polyoxyethylene repeating units is 0-20 (see abstract, [0012], [0022]) which overlaps Applicant’s elected number of repeating units.  Thus, it would have been additionally and alternatively obvious to have used a lauryl polyethylene oxide acetic acid compound with 0-20 ethylene oxide repeating units as taught by Saito as the lauryl polyethylene oxide acetic acid compound called for by modified Becker (via Wu and Fujimoto) because Saito teaches that such a compound provides acidic surfactant properties (as sought by Wu and Fujimoto).
The above combination of glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid as surface modifying agents for the silica sol in modified Becker would result in both compounds (independently) reacting with the silica sol particles as part of the surface modification process and also would result in both the glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid directly reacting with each other (e.g., the glycidoxy group would react with the carboxylic acid group of polyoxyethylene lauryl ether acetic acid in the same way as in the present application) prior to reacting with the silica sol particles.  In either case, the reaction product would fall within the claim scope because the claims do not require that the silane compound directly reacts with the acid surfactant (i.e., an intermediate reactant may be used, e.g., the metal oxide sol, between the glycidoxypropyltrimethoxysilane and the 
The above modified silica sol is an organo silica sol as in claim 10 prior to the complete modification (i.e., at an intermediate point in the modification process, e.g., after the glycidoxypropyltrimethoxysilane reaction and prior to the polyoxyethylene lauryl ether acetic acid or after the polyoxyethylene lauryl ether acetic acid and prior to the glycidoxypropyltrimethoxysilane).  Furthermore, the “prior to modification” aspect is a product by process limitation that is not given patentable weight because completely unmodified silica sol (i.e., SiO2, prior to all modifications) may be produced by hydrolyzing and condensing organosilicon precursors such as tetraethoxysilane (making it an organosilica sol as claimed) and it would be indistinguishable from a purely inorganic silica sol (SiO2) in terms of the final modified silica sol reaction product being claimed (after modification with glycidoxypropyltrimethoxysilane reaction and polyoxyethylene lauryl ether acetic acid).  Thus, the final modified metal oxide sol as claimed would be the same whether an organosilica sol or an inorganic silica sol is used as a precursor (“prior to modification”) and therefore this limitation is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
Modified Becker teaches a composition in which Applicant’s elected silane coupling agent and surfactant would react together to form a reaction product as claimed.  However, this “reaction product” limitation is a product by process limitation and therefore does not carry patentable weight over a hypothetical prior art reference that produces the same reaction product using different reactants.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
As explained above, the above combination of glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid as surface modifying agents for the silica sol would inherently produce the claimed reaction product (i.e., the reaction product of the silane compound and the acid, as well as the reaction product of the silane compound and the acid on the surface of the silica sol).  The resulting reaction product of the silane compound and the acid on the surface of the silica sol would therefore fall within the scope of the claimed “hydrolysate of the surface active silane coupling agent” because the surface of the silica sol in the above combined references is bound to/reacted with the silane compound and the acid, and because the present claims do not preclude additional reactants (e.g., the silica sol) from being used to form the “hydrolysate of the surface active silane coupling agent.”  In other words, the “hydrolysate of the surface active silane coupling agent” is not precluded in the present claims from also including the silica sol (i.e., the silica sol is not precluded as a third reactant in forming the 
Thus, some of the modified metal oxide sol in the above combined references qualifies as the claimed “hydrolysate of the surface active silane coupling agent” (because the modified metal oxide sol in the above combined references includes the reaction product of the silane compound and the acid—and also the silica sol but this is not precluded in the claims) and the rest of the modified metal oxide sol in the above combined references qualifies as the claimed “modified metal oxide sol” (because the modified metal oxide sol in the above combined references includes the reaction product of the silane compound and the acid with the sol).  Thus, there is both a “hydrolysate of the surface active silane coupling agent” and a “modified metal oxide sol” in the above combined references, a claimed.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommes et al. (U.S. 2005/0090635) in view of Baumgart et al. (U.S. 6,652,915) in view of  Saito et al. (U.S. 2007/0051274).
Regarding claims 8 and 10, Hommes teaches a polysiloxane sol with organo groups (i.e., an organo silica precursor prior to modification as in claim 10) (see abstract, [0111], tetralkoxysilanes condense to form metal oxide, i.e., SiO2, groups), wherein the sol is formed with a combination of glycidoxypropyltrimethoxysilane (Applicant’s elected coupling agent) and blocked isocyanatopropyltriethoxysilane ([0111]).  Homes discloses that the coating may provide an antfogging effect ([0208]).
The blocking agent for the isocyanatopropyltriethoxysilane is not explicitly disclosed but Hommes refers to DE 199 24 172 ([0076]) which is the priority document of Baumgart.  Baumgart teaches that dimethylpyrazole is a suitable blocking agent for isocyanate groups and therefore it would have been obvious to have used such a blocking agent for the blocking agent sought in Hommes because Hommes explicitly calls for the blocking agents called for by Baumgart and because this compound provides the desired blocking functionality.  The location of the two methyl groups in the dimethylpyrazole is not disclosed but the 3,5 location of Applicant’s elected species is prima facie obvious based on the finite number of possible positional isomers (e.g., 3,4 position, 3,5 position, and 4,5 position) and also in view of the case law below (emphasis added).
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The above dimethylpyrazole blocked isocyanatopropyltriethoxysilane corresponds to Applicant’s elected species of formula 2.
Modified Hommes does not disclose the claimed surfactant.  However, Saito is also directed to silane condensation products treated with modifying agents like glycidoxypropyltrimethoxysilane and isocyanatopropyltriethoxysilane (see abstract, [0012], [0054]) and teaches that an acid functional surfactant ([0022]) may also be used as a modifying 
Thus, it would have been obvious to have included the acid functional surfactant of Saito with the glycidoxypropyltrimethoxysilane and blocked isocyanatopropyltriethoxysilane modifying agents of modified Hommes in order to improve compatibility with hydrophobic substrates.
The above combination of glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid as surface modifying agents for the silica sol in modified Hommes would result in both compounds (independently) reacting with the sol particles as part of the surface modification process and also would result in both the glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid directly reacting with each other (e.g., the glycidoxy group would react with the carboxylic acid group of polyoxyethylene lauryl ether acetic acid in the same way as in the present application) prior to reacting with the sol particles.  In either case, the reaction product would fall within the claim scope because the claims do not require that the silane compound directly reacts with the acid surfactant (i.e., an intermediate reactant may be used, e.g., the metal oxide sol, between the glycidoxypropyltrimethoxysilane and the polyoxyethylene lauryl ether acetic acid).  The claims recite that the silane compound includes a functional group (the glycidoxy group) that “can react,” (i.e., is capable of reacting) directly with the active hydrogen of the surfactant but it does not require that the reaction product actually includes a bond formed by the reaction of the glycidoxy group and that active hydrogen.  The 
In addition to the modified silica sol being explicitly taught (via tetralkoxysilanes condense to form metal oxide, i.e., SiO2, groups), the above modified silica sol is also an organo silica sol as in claim 10 prior to the complete modification (i.e., at an intermediate point in the modification process, e.g., after the glycidoxypropyltrimethoxysilane reaction and prior to the polyoxyethylene lauryl ether acetic acid or after the polyoxyethylene lauryl ether acetic acid and prior to the glycidoxypropyltrimethoxysilane).  Furthermore, the “prior to modification” aspect is a product by process limitation that is not given patentable weight because completely unmodified silica sol (i.e., SiO2, prior to all modifications) may be produced by hydrolyzing and condensing organosilicon precursors such as tetraethoxysilane (making it an organosilica sol as claimed) and it would be indistinguishable from a purely inorganic silica sol (SiO2) in terms of the final modified silica sol reaction product being claimed (after modification with glycidoxypropyltrimethoxysilane reaction and polyoxyethylene lauryl ether acetic acid).  Thus, the final modified metal oxide sol as claimed would be the same whether an organosilica sol or an inorganic silica sol is used as a precursor (“prior to modification”) and therefore this limitation is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Modified Hommes teaches a composition in which Applicant’s elected silane coupling agent and surfactant would react together to form a reaction product as claimed.  However, this 
As explained above, the above combination of glycidoxypropyltrimethoxysilane and polyoxyethylene lauryl ether acetic acid as surface modifying agents for the silica sol would inherently produce the claimed reaction product (i.e., the reaction product of the silane compound and the acid, as well as the reaction product of the silane compound and the acid on the surface of the silica sol).  The resulting reaction product of the silane compound and the acid on the surface of the silica sol would therefore fall within the scope of the claimed “hydrolysate of the surface active silane coupling agent” because the surface of the silica sol in the above combined references is bound to/reacted with the silane compound and the acid, and because the present claims do not preclude additional reactants (e.g., the silica sol) from being used to form the “hydrolysate of the surface active silane coupling agent.”  In other words, the “hydrolysate of the surface active silane coupling agent” is not precluded in the present claims from also including the silica sol (i.e., the silica sol is not precluded as a third reactant in forming the “hydrolysate of the surface active silane coupling agent”).  And the reaction product of the silane compound and the acid on the surface of the silica sol in the above combined references also falls within the scope of the claimed “modified metal oxide sol” which requires the reaction product to be formed from silane compound, the acid, and the silica sol.  
Thus, some of the modified metal oxide sol in the above combined references qualifies as the claimed “hydrolysate of the surface active silane coupling agent” (because the modified metal oxide sol in the above combined references includes the reaction product of the silane compound and the acid—and also the silica sol but this is not precluded in the claims) and the rest of the modified metal oxide sol in the above combined references qualifies as the claimed “modified metal oxide sol” (because the modified metal oxide sol in the above combined references includes the reaction product of the silane compound and the acid with the sol).  Thus, there is both a “hydrolysate of the surface active silane coupling agent” and a “modified metal oxide sol” in the above combined references, a claimed.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous 112 rejections and the rejection based on only Fujimoto and Saito are withdrawn due to Applicant’s amendment.
Applicant argues with respect to Becker and Wu that the cited references fail to disclose both the claimed “hydrolysate of the surface active silane coupling agent” and the claimed “modified metal oxide sol.”  Based on Applicant’s remarks it appears Applicant is interpreting the claims as precluding the “hydrolysate of the surface active silane coupling agent” from also having the silica sol as a reactant.  However, this is not true.  The claims do not preclude the silica sol from being a third reactant in forming the “hydrolysate of the surface active silane coupling agent” (i.e., the claims do not recite that the hydrolysate of the surface active silane coupling agent is a reaction product of only the surfactant and the silane coupling agent).  Thus, only the surfactant and the silane coupling agent.
The above remarks also apply to Applicant’s corresponding argument against the combination of Hommes and Baumgart because those references teach the same reaction product of surfactant, coupling agent and silica sol as discussed above.
Applicant argues against the use of inherency with the combination of references but this is not persuasive.  There is nothing prohibiting use of inherency in an obviousness based rejection and it is maintained that the combination of the same compounds as in the present application (i.e., the same surfactant, coupling agent and silica sol) will necessarily produce the same reaction product as when these same ingredients are combined in the present application (absent persuasive evidence to the contrary).
Applicant also argues that the various references individually fail to disclose a “modified metal oxide sol.”  This is either piecemeal analysis or Applicant perhaps is arguing that a silica sol is not a metal sol (this is unclear as Applicant’s remarks are somewhat conclusory).  However, the present disclosure explicitly includes “silica sol” as an example of the “metal oxide sol” in numerous instances (e.g., [0058] of the present PGPub, also [0076]-[0077] referring to 
Applicant also appears to argue that Fujimoto teaches too many alternatives to the claimed silane coupling agent to render obvious the claimed silane coupling agent.  This is not true and the number of alternatives is not remotely large enough to render the claimed silane coupling agent non-obvious.  It is unclear why Applicant refers to the “binders” in Fujimoto since these are not relied upon in the rejection, nor are binders recited in the present claims.
Arguments related to “antifog” properties are irrelevant because this is no longer recited in the claims.
Applicant refers to superior properties but the claims are not remotely close to being commensurate in scope with the present data (in terms of the type and amount of ingredients in the claims compared to the type and amount in the examples) and therefore the showing of unexpected results is insufficient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787